IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                              Docket Nos. 40185, 40186 & 40187

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 528
                                                )
       Plaintiff-Respondent,                    )     Filed: June 7, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
TYLER JERMANE OWENS,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Appeals from orders denying I.C.R. 35 motions for reduction of sentences,
       dismissed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In Docket No. 40185, Tyler Jermane Owens pled guilty to one count of forgery, I.C. §
18-3601, and one count of burglary, I.C. §§ 18-1401 and 18-1403. In Docket No. 40186, Owens
pled guilty to one count of burglary. In Docket No. 40187, Owens pled guilty to one count of
burglary. In exchange for his guilty pleas, additional charges were dismissed and the state
agreed not to pursue an allegation that Owens was a persistent violator. According to the terms
of the plea agreement entered into between the parties, Owens waived his right to appeal his
sentences unless the district court exceeded the agreed-to sentencing recommendations and
waived his right to file I.C.R. 35 motions. The district court followed the terms of the plea
agreement and sentenced Owens to concurrent terms of six years, with minimum periods of


                                               1
confinement of two years, for forgery and burglary; a concurrent unified term of seven years,
with a minimum period of confinement of three years, for burglary; and a unified term of seven
years, with a minimum period of confinement of three years, for burglary. The district court
retained jurisdiction, but thereafter relinquished jurisdiction. Owens filed I.C.R 35 motions for
reduction of his sentences, which the district court denied. Owens appeals.
       We hold that Owens’s appellate challenges to the excessiveness of his sentences has been
waived by his plea agreement. See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787, 133
P.3d 1251, 1252 (Ct. App. 2006). Owens’s plea agreement contained a clause by which Owens
waived his right to appeal his sentences and his right to file Rule 35 motions. Accordingly, we
dismiss Owens’s appeals.




                                                2